DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “’accordion’” in line 2. The quotations around the limitation “accordion” render this limitation indefinite as it is unclear whether applicant intends to reference a shape defined by an actual accordion. The examiner suggests applicant amend this limitation to read similarly to --folds in the shape of an accordion--.
Claim 1 recites the limitation “is 5.5cm but can vary +/- 1cm in variations of the same design”. The limitations “can vary” and “variations of the same design” render the claim indefinite as it is unclear whether applicant intends to recite a distance of 5.5 cm or a distance of 5.5 cm +/- 1 cm. The examiner suggests applicant amend this limitation to recite --is 5.5cm +/- 1cm--. 
Claim 1 recites the limitation "the operating clinician" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cervical channel" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “if deemed necessary”  in line 11. It is unclear whether applicant intends to require the shape and angle are capable of being re-configured, or in other words, whether applicant intends to recite the limitation “whereby the shape and angle are capable of being re-configured by the operating clinician” is conditional. The examiner suggests applicant amend this limitation to read --whereby the shape and angle are capable of being re-configured by the operating clinician--.
Claim 1 recites the limitation “the cervix” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the lumen” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,440,120 (Maahs) in view of U.S. Patent No. 5,146,925 (Snow).
Regarding claim 1, Maahs teaches a catheter for the transfer of human embryos (The limitation “for the transfer of human embryos” is intended use. Since the cannula 10 is intended for insertion into a human patient and includes a lumen therethrough, the cannula 10 is capable of performing the intended use; abstract; Figures 1-2) comprising:
 an outer catheter (Figures 1 and 2, cannula, 10) characterized by an integrated element of transverse folds (Figures 1 and 2, flexible region, 60) in the shape of an "accordion" at a specific distance from its tip (see Figures 1-2; col. 3, lines 13-25 and lines 35-44); 
whereby the element of transverse folds has the ability to bend, expand, compress and generally be configured in the desired shape and angle by the operating clinician in order to facilitate its passage through the cervical channel (The limitation “has the ability to bend…channel” is functional language. Since Maahs teaches “[f]lexible region 60 will bend when a force is applied on proximal region 30 and will retain that bent conformation until another force is applied on proximal region 30”, col. 3, lines 35-44, the flexible region 60 is capable of performing the claimed function.); 
whereby the shape and angle are capable of being re-configured by the operating clinician if deemed necessary (The limitation “capable of being re-configured by the operating clinician if deemed necessary” is functional language. Since Maahs teaches “[f]lexible region 60 will bend when a force is applied on proximal region 30 and will retain that bent conformation until another force is applied on proximal region 30”, col. 3, lines 35-44, the flexible region 60 is capable of performing the claimed function.); 
whereby the element of transverse folds is also capable of automatically adjusting in shape and angle during its passage through the cervix, following the anatomy of the cervical channel (The limitation “capable of automatically adjusting …channel” is functional language. Since Maahs teaches “[f]lexible region 60 will bend when a force is applied on proximal region 30 and will retain that bent conformation until another force is applied on proximal region 30”, col. 3, lines 35-44, the flexible region 60 is capable of performing the claimed function.); and 
whereby the configuration of shape and angle is achieved without narrowing the lumen of the outer catheter as to affect the functionality of an inner catheter (see Figures 1-2; col. 3, lines 35-44; col. 4, lines 57-61).
Maahs teaches that when being compact, the element of transverse folds (60) is between 1 cm and 5 cm in length (col. 4, lines 39-46), but does not expressly state the element of transverse folds is 1 cm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the element of transverse folds to be 1 cm in light of the teaching of Maahs, because Maahs teaches a length of between 1 and 5 cm is desirable depending on the individual anatomy of a particular patient, and states such a length is a “typical” dimension. Maahs additionally recognizes “[t]he actual dimensions of a device constructed according to the principles of the present invention may obviously vary outside of the listed ranges without departing from those basic principles” (col. 4, lines 39-46).
	Maahs does not disclose the distance of the center of the element of transverse folds from the tip of the catheter.
	However, Snow teaches a catheter for the transfer of human embryos comprising an outer catheter (Figure 1, sleeve, 18) characterized by an integrated element of transverse folds (Figure 1, accordion joint, 24) in the shape of an “accordion” at a specific distance from its tip (Figure 1, tip, 26) (col. 3, lines 11-40); wherein the center of the element of transverse folds (24) from the tip (26) of the catheter (18) is approximately 1 inch (col. 3, lines 20-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Maahs such that the element of transverse folds is located at approximately 1 inch from the distal tip of the catheter as taught by Snow, because Snow teaches such a location allows “the distal end to be bent relative to the longitudinal axis” of the catheter “to thereby allow directional control” of the catheter into its target location (col. 3, lines 11-15). Consequently, locating the element of transverse folds 1 inch (2.54 cm) from the distal tip of the modified catheter of Maahs and Snow, results in the center of the 1 cm long element of transverse folds being located approximately 3 cm from the distal tip (0.5 cm + 2.54 cm = 3.04 cm). The modified catheter of Maahs and Snow fails to disclose expressly a distance from the center of the element of transverse folds to the distal tip is 5.5 cm +/- 1 cm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Maahs and Snow such that the center of the element of transverse folds is approximately 5.5 cm from the catheter distal tip, because Applicant has not disclosed that such a distance from the center of the element of transverse folds to the distal tip provides an advantage, is used for a particular purpose, or solves a stated problem versus another distance. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the configuration of Maahs and Snow having a distance of approximately 3 cm because Maahs and Snow teaches such a location allows “the distal end to be bent relative to the longitudinal axis” of the catheter “to thereby allow directional control” of the catheter into its target location (col. 3, lines 11-15), and further in consideration of the variations in individual anatomy among different patients. Therefore, it would have been an obvious matter of design choice to modify Maahs and Snow to obtain the invention as specified in claim 1.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2003/0135200 (Byrne) teaches a catheter having an accordioned flexible region (Figure 13; abstract; [0076]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791